Exhibit 10.12

 

NINTH AMENDMENT TO CREDIT AGREEMENT

 

This Ninth Amendment to Credit Agreement (this “Amendment”) is dated as of April
19, 2012 (the “Ninth Amendment Effective Date”), by and among NGL ENERGY
PARTNERS LP, a Delaware limited partnership (“Parent”), NGL ENERGY OPERATING
LLC, a Delaware limited liability company (“NGL”), each subsidiary of NGL listed
as a “Borrower” on the signature pages hereto (together with NGL, each a
“Borrower”, and collectively, the “Borrowers”), each subsidiary of NGL listed as
a “Guarantor” on the signature pages hereto, WELLS FARGO BANK, NATIONAL
ASSOCIATION, as agent (the “Agent”) for the Lenders (defined below).

 

RECITALS

 

WHEREAS, the Credit Parties, the Agent, and the financial institutions party
thereto (the “Lenders”) are parties to that certain Credit Agreement, dated as
of October 14, 2010 (as amended, the “Credit Agreement”); unless otherwise
defined herein, all capitalized terms not defined herein have the meaning given
such terms in the Credit Agreement, as amended hereby;

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have made Revolving Loans
to Borrowers and provided certain other credit accommodations to Borrowers;

 

WHEREAS, the Credit Parties have requested that the Credit Agreement be amended;

 

WHEREAS, the Lenders are willing to enter into this Amendment, subject to the
terms and conditions contained herein.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein
contained and intending to be legally bound hereby, the parties hereby agree as
follows:

 

Section 1.              Amendments to the Credit Agreement.  In reliance upon
the representations, warranties, covenants and conditions contained in this
Amendment, and subject to the satisfaction of each condition precedent set forth
in Section 4 hereof, the Credit Agreement is hereby amended as of the Ninth
Amendment Effective Date in the manner provided in this Section 1.

 

1.1.         Additional Definitions.  Section 1.1 of the Credit Agreement is
hereby amended to add thereto, in alphabetical order, the following new
definitions, which shall read in full as follows:

 

“Acquisition Determination Date” means the date of execution by any Credit Party
of any binding agreement to undertake a Permitted Acquisition.

 

“Designated Acquisition” means the acquisition by Parent previously disclosed to
the Agent and the Lenders in that certain memorandum dated April 11, 2012.

 

“Immaterial Subsidiary” means any Subsidiary of a Borrower or any other Credit
Party; provided, that, (i) the total assets of all Immaterial

 

1

--------------------------------------------------------------------------------


 

Subsidiaries, determined in accordance with GAAP as of the date of the most
recent financial statements delivered pursuant to Section 6.3, shall not exceed
five percent (5%) of the consolidated total assets of the Borrowers and the
other Credit Parties as of such date and (ii) the Consolidated EBITDA of all
Immaterial Subsidiaries, calculated on a pro forma basis as if all such
Immaterial Subsidiaries were Credit Parties for the purpose of such calculation,
shall not exceed, as of any date of determination, 5% of the Consolidated EBITDA
of all Credit Parties.

 

“Intercreditor Agreement” means, with respect to any Permitted Pari Passu
Indebtedbess, the intercreditor agreement in form and substance acceptable to
the Agent and the Required Lenders binding upon the Agent (in the capacity as
collateral agent thereunder), the Lenders, the Issuing Banks and the holders of
any Permitted Pari Passu Debt governing their respective rights and obligations
with respect to the Collateral.

 

“Ninth Amendment” means that certain Ninth Amendment to Credit Agreement dated
as of April 19, 2012, among the Credit Parties, the Agent and the Lenders party
thereto.

 

“Ninth Amendment Effective Date” means April 19, 2012.

 

“Permitted Pari Passu Indebtedness” shall have the meaning set forth in Section
7.1(m) herein.

 

“Pro Forma Acquisition EBITDA” means the adjustment to Consolidated EBITDA in
accordance with the definition thereof attributable to a Permitted Acquisition.

 

1.2.         Amendment and Restatement of Certain Definitions.  The following
definitions in the Credit Agreement shall be amended and restated in their
entirety to read in full as follows:

 

“Loan Documents” means this Agreement, the Notes, the Applications, the Security
Documents, the Guaranties, the Joinder Agreements, the Letters of Credit, the
Intercreditor Agreement, all instruments, certificates and agreements now or
hereafter executed and delivered to the Agent and/or the Lenders in connection
with or pursuant to any of the foregoing (including any fee letter relating to
the transactions contemplated by this Agreement but excluding any agreements in
respect of Bank Products), and all amendments, modifications, renewals,
extensions, increases and rearrangements of, and substitutions for, any of the
foregoing.

 

“Specified Working Capital Revolving Commitment” means a $30,000,000 portion of
the Working Capital Revolving Commitment designated as such on Schedule 1.1A. 
The Specified Working Capital Revolving Commitment shall automatically terminate
and be of no further force and effect

 

2

--------------------------------------------------------------------------------


 

without any action or notice by any party on the Ninth Amendment Effective Date.

 

“Total Acquisition Revolving Commitment” means, on any day, the aggregate of all
of the Acquisition Revolving Lenders’ Acquisition Revolving Commitments on such
day.  As of the Ninth Amendment Effective Date, the Total Acquisition Revolving
Commitment is $250,000,000.

 

“Total Commitment” means, on any day, the aggregate of the Total Acquisition
Revolving Commitment and the Total Working Capital Revolving Commitment on such
day.  As of the Ninth Amendment Effective Date, the Total Commitment is
$350,000,000.

 

“Total Working Capital Revolving Commitment” means, on any day, the aggregate of
the Working Capital Revolving Lenders’ Working Capital Revolving Commitments on
such day.  As of the Ninth Amendment Effective Date, the Total Working Capital
Revolving Commitment is $100,000,000.

 

1.3.         Amendment to Definition of “Applicable Margin”. The definition of
“Applicable Margin” is hereby amended to replace the table set forth in such
definition with the following new table with the pricing levels set forth
therein to be effective as of the Ninth Amendment Effective Date:

 

Leverage Ratio

 

Per Annum Percentage
for Revolving Credit
LIBOR Borrowings

 

Per Annum Percentage
for Revolving Credit
Alternate Base Rate
Borrowings

 

Category 1:

 

 

 

 

 

Less than or equal to 2.00 to 1.00

 

3.00

%

2.00

%

Category 2:

 

 

 

 

 

Less than or equal to 3.00 to 1.00 but greater than 2.00 to 1.00

 

3.25

%

2.25

%

Category 3:

 

 

 

 

 

Less than or equal to 3.50 to 1.00 but greater than 3.00 to 1.00

 

3.50

%

2.50

%

Category 4:

 

 

 

 

 

Greater than 3.50 to 1.00

 

3.75

%

2.75

%

 

1.4.         Amendment to Definition of Consolidated EBITDA.  The third sentence
of the definition of “Consolidated EBITDA” is hereby replaced in its entirety
with the following:

 

“In making the pro forma calculation contemplated by the preceding sentence,
adjustments to Consolidated EBITDA attributable to any such Major Permitted
Business Expansion Project, Permitted Acquisition or Material Disposition shall
be determined in good faith by the Borrowers based on reasonable assumptions;

 

3

--------------------------------------------------------------------------------


 

provided, however, that (A) any pro forma adjustments to Consolidated EBITDA
shall be acceptable to the Agent, (B) no such pro forma adjustments shall be
allowed unless, not less than fifteen (15) Business Days (or such lesser period
as is acceptable to the Agent) prior to the applicable Acquisition Determination
Date, the Agent shall have received such written documentation as the Agent may
reasonably request, all in form and substance satisfactory to the Agent,
supporting such pro forma adjustments, (C) with regard to each Major Permitted
Business Expansion Project, such pro forma adjustment (x) shall be based upon
the income to be derived from binding, non-contingent contracts entered into by
a Credit Party and a customer relating to such Major Permitted Business
Expansion Project and (y) when aggregated with all pro forma adjustments
attributable to Major Permitted Business Expansion Projects, shall not exceed
15% of the Consolidated EBITDA reflected in the most recently delivered
Compliance Certificate and (D) with regard to each Permitted Acquisition, such
pro forma adjustment shall be determined based upon fifty percent (50%) of the
actual gross profit (revenues minus cost of goods sold) of such acquired
business during the immediately preceding eight most recent fiscal quarters
ending on or prior to the date of determination minus those reasonably
identifiable and factually supportable pro forma expenses that would have been
incurred by the Borrowers and other Credit Parties in the operation of the
business of the Permitted Acquisition during the previous four quarters computed
on the basis of personnel expenses for employees retained or to be retained by
the Borrowers or other Credit Party in the operation of such Permitted
Acquisition and non-personnel costs and expenses incurred by the Borrowers and
other Credit Parties in the operation of their business at similarly situated
facilities of such Credit Party, as determined in good faith by the General
Partner.”

 

1.5.         Amendment to Definition of Permitted Acquisition.  Subsection (h)
of the definition of “Permitted Acquisition” is hereby deleted, and replaced
with “[Reserved]”, and subsection (f) of the definition of “Permitted
Acquisition” is hereby replaced in its entirety with the following:

 

“(f)          the Agent shall have received at least fifteen (15) Business Days
(or such lesser period as is acceptable to Agent) prior to the applicable
Acquisition Determination Date, (A) the Borrowers’ calculation of the Leverage
Ratio (calculated on a pro forma basis giving effect to any additional
Indebtedness and in accordance with the definition of Consolidated EBITDA) as of
the date of the anticipated acquisition, which shall not exceed 3.50 to 1:00,
and (B) if the Pro Forma Acquisition EBITDA attributable to the acquisition or
series of related acquisitions exceeds five percent (5%) of the Consolidated
EBITDA reflected in the most recently delivered Compliance Certificate, (i) a
copy of the acquisition model prepared by the Parent certified to by a
Responsible Officer that such model was prepared using the financial statements
described in the immediately following clause (ii) in a manner consistent with
this Agreement and (ii) to the extent available, annual financial statements for
the business to be acquired prepared by the seller for the three year period
prior to the Acquisition Determination Date, all in form and substance
reasonably satisfactory to the

 

4

--------------------------------------------------------------------------------


 

Agent and, to the extent available, financial statements for the most recent
interim period prior to the Acquisition Determination Date; provided, however,
if the Pro Forma Acquisition EBITDA attributable to such acquisition or series
of acquisitions exceeds fifteen percent (15%) of the Consolidated EBITDA
reflected in the most recently delivered Compliance Certificate, the Borrower
will additionally deliver (i) financial statements for the business to be
acquired, audited to the extent available, in lieu of financial statements
prepared by the seller, in either case, for the period prior to the Acquisition
Determination Date for which financial statements are available, and to the
extent available, financial statements of the business to be acquired prepared
by the seller for the most recent interim period prior to the Acquisition
Determination Date, (ii) all material Acquisition Documentation and (iii)
updated projections for the Credit Parties after giving effect to such
transaction or series of transactions; all audited financial statements and
financial statements prepared by the seller in connection with the foregoing
shall include the following to the extent available: (1) consolidated statement
of income, (2) consolidated statement of cash flows, (3) consolidated balance
sheet, (4)  all notes thereto and (5) to the extent that the acquisition is a
purchase of the equity of an entity, a consolidated statement of changes in
shareholders equity,”

 

1.6.         Amendment of Section 2.4(d) of Credit Agreement.  The reference to
“$150,000,000” in subsection (d) of Section 2.4 is hereby replaced with a
reference to “$250,000,000”.

 

1.7.         Amendment of Section 2.7(e) of Credit Agreement.  The first
sentence of subsection (e) of Section 2.7 is hereby amended by inserting
“provided, however, that, notwithstanding the foregoing, the proceeds of any
sale, or other realization upon all or any part of the Collateral shall be
applied by the Agent in accordance with the terms of any Intercreditor Agreement
then in effect” immediately before the final “.”.

 

1.8.         Amendment of Section 5.25(c) of Credit Agreement.  Subsection (c)
of Section 5.25 shall be amended by inserting “provided, however, that such
security interests and Liens on the Collateral granted thereby shall be on an
equal and ratable basis with Liens permitted under Section 7.2(b) securing
Permitted Pari Passu Indebtedness” immediately before the final “.”.

 

1.9.         Amendment of Section 6.10 of Credit Agreement.  Section 6.10 of the
Credit Agreement is hereby amended in the following manner: (i) the second
paragraph of subsection (d) of Section 6.10 is hereby amended to delete the text
“solely with respect to the NAP Assets” and (ii) in the final proviso of Section
6.10 insert “or Immaterial Subsidiary” immediately after “Foreign Excluded
Subsidiary” in clause (i) thereof.  Agent and each Lender hereby waives any
Default or Event of Default that may have arisen or occurred prior to the Ninth
Amendment Effective Date as a result of the failure of a Credit Party to comply
with Section 6.10 of the Credit Agreement with respect to an Immaterial
Subsidiary.

 

5

--------------------------------------------------------------------------------


 

1.10.       Amendment of Section 6.19(b) of Credit Agreement.  The first
paragraph of subsection (b) of Section 6.19 is hereby amended to delete the text
“solely with respect to the NAP Assets”.

 

1.11.       Amendment of Section 7.1 of Credit Agreement.  The “and” at the end
of subsection (k) of Section 7.1 is hereby deleted, “; and” is hereby inserted
at the end of subsection (l) of Section 7.1 in lieu of “.” and a new subsection
(m) to Section 7.1 is inserted thereafter to read in full as follows:

 

“(m)        Indebtedness of a Credit Party in an aggregate principal amount not
to exceed $50,000,000 at any time (the “Permitted Pari Passu Indebtedness”);
provided, that

 

(i) such Indebtedness is secured by the same collateral securing the Obligations
on and equal and ratable basis;

 

(ii) the Credit Parties are in compliance with Section 7.12(a) immediately after
giving effect to the incurrence of any such Indebtedness based upon the Total
Indebtedness immediately after giving effect to such incurrence and Consolidated
EBITDA for the four fiscal quarters most recently ended on or before the date of
such incurrence and the maximum Leverage Ratio allowed as of the end of the
fiscal quarter most recently ended on or prior to the date of such incurrence;

 

(iii) such Indebtedness does not impose any financial covenants or other
maintenance covenants on any Credit Party that are more onerous than the
covenants set forth in this Agreement;

 

(iv) such Indebtedness shall not require any scheduled payment on account of
principal (whether by redemption, purchase, retirement, defeasance, set-off or
otherwise) prior to 6 months following October 1, 2016;

 

(v) such Indebtedness shall be subject to an Intercreditor Agreement;

 

(vi) the Credit Parties have executed and delivered to the Agent such amendments
to the Security Documents as the Agent may request to include the obligations in
respect of any such Indebtedness as secured obligations thereunder and taken
such further steps and actions necessary or advisable that the Agent may request
to create, preserve and perfect the Liens ratably securing such obligations and
the Obligations hereunder; and

 

(vii) the Agent has received new ALTA mortgagee title insurance policies (or
appropriate endorsements to existing ALTA mortgagee title policies) meeting the
requirements of Section 6.19(b)(F) and otherwise in form and substance
reasonably acceptable to the Agent; and

 

6

--------------------------------------------------------------------------------


 

(viii) the Agent has received a favorable opinion of counsel (which counsel
shall be reasonably satisfactory to the Agent) with respect to any additional
Loan Documents or amendments to any Loan Documents to be entered into in
connection with the incurrence of such Indebtedness, including opinions
regarding the continuing validity and perfection of the Liens securing the
Obligations, in form and substance reasonably acceptable to the Agent.”

 

1.12.       Amendment of Section 7.2(b) of Credit Agreement.  The following text
shall be inserted immediately before the “;” of subsection (b) of Section 7.2:

 

“and any Permitted Pari Passu Indebtedness”

 

1.13.       Amendment of Section 7.4(f)(7) of Credit Agreement.  Clause (7) of
subsection (f) of Section 7.4 is hereby deleted and restated in its entirety to
read in full as follows:

 

“(7)         the Credit Parties may consummate Permitted Acquisitions; provided,
however, with respect to the Designated Acquisition: (i) the purchase price
shall not exceed $70,000,000 in the aggregate, (ii) at least $20,000,000 of the
aggregate purchase price shall be paid with equity of the Parent or proceeds
thereof and (iii) no more than $3,500,000 of the aggregate purchase price shall
be funded with notes issued to the seller representing Permitted Non-Compete
Indebtedness.”

 

1.14.       Addition of new Section 7.22 to Article 7 to Credit Agreement.  A
new Section 7.22 is hereby added to Article 7 to read in full as follows:

 

“7.22      Permitted Pari Passu Indebtedness. Without the prior written consent
of the Agent and the Required Lenders, the Credit Parties shall not amend,
supplement or otherwise modify the terms of any Permitted Pari Passu
Indebtedness in contravention of the terms of the Intercreditor Agreement,
including, without limitation, increasing the rate of interest or imposing any
new or additional fees or other monetary compensation except with respect to
imposing the default rate as provided for in the documents evidencing such
Permitted Pari Pasu Indebtedness on the date such Indebtedness was first
incurred.”

 

1.15.       Amendment of Section 9.9 to Credit Agreement.  Section 9.9 is hereby
deleted and restated in its entirety to read in full as follows:

 

“Any syndication agent, co-syndication agent, documentation agent, joint lead
arranger, bookrunner or joint bookrunner appointed in connection with the Loan
Documents or the transactions contemplated thereby, in its capacity as such,
shall have no rights, powers, duties or responsibilities, and no rights, powers,
duties or responsibilities shall be

 

7

--------------------------------------------------------------------------------


 

read into this Agreement or any other Loan Document or otherwise exist on behalf
of or against any such syndication agent, co-syndication agent, documentation
agent, joint lead arranger, bookrunner or joint bookrunner, in its capacity as
such (in each case without prejudice to the rights, powers, duties or
responsibilities of any such Person in its capacity as a Lender, Agent or
otherwise as a Party to any Loan Document, other than in its capacity as
syndication agent, co-syndication agent, documentation agent, joint lead
arranger, bookrunner or joint bookrunner).  If any such syndication agent,
co-syndication agent, documentation agent, joint lead arranger, bookrunner or
joint bookrunner resigns from such capacity, no successor syndication agent,
co-syndication agent, documentation agent, joint lead arranger, bookrunner or
joint bookrunner, as applicable, shall be appointed.  No syndication agent,
co-syndication agent, documentation agent, bookrunner or joint bookrunner shall
have or be deemed to have any fiduciary relationship with any Lender.  Each
Lender acknowledges that it has not relied, and will not rely, on the
syndication agent, co-syndication agent, documentation agent, bookrunner or
joint bookrunner in deciding to enter into this Agreement or any other Loan
Document or in taking or not taking any action hereunder or thereunder.”

 

1.16.       Amendment to Schedule 1.1A of the Credit Agreement.  Schedule 1.1A
to the Credit Agreement is hereby amended and restated in its entirety by
Schedule 1.1A attached hereto as Annex 1.

 

Section 2.              Consent.  Pursuant to clause (j) of the definition of
Permitted Acquisition, the Lenders hereby consent to the Designated Acquisition
for the sole and limited purpose of such clause.

 

Section 3.              Appointment of Agents.  Effective as of the Ninth
Amendment Effective Date: (i) PNC Bank, National Association shall be appointed
as and have the title of “Co-Syndication Agent” under the Credit Agreement and
other Loan Documents, (ii) PNC Capital Markets LLC shall be appointed as and
have the titles of “Joint Lead Arranger” and “Bookrunner” under the Credit
Agreement and other Loan Documents, (iii) RBC Capital Markets shall be appointed
as and have the titles of “Joint Lead Arranger” and “Bookrunner” under the
Credit Agreement and other Loan Documents, (iv) Royal Bank of Canada shall be
appointed as and have the title of “Co-Syndication Agent” under the Credit
Agreement and other Loan Documents, (v) BMO Harris Bank N.A. shall be appointed
as and have the title of “Co-Syndication Agent” under the Credit Agreement and
other Loan Documents and (vi) BNP Paribas shall be appointed as and have the
title of “Documentation Agent” under the Credit Agreement and other Loan
Documents.

 

Section 4.              Conditions Precedent to Amendment.  This Amendment will
be effective as of the Ninth Amendment Effective Date, on the condition that the
following conditions precedent will have been satisfied:

 

4.1.         Amendment.  The Agent will have received counterparts of this
Amendment executed on behalf of the Credit Parties and the Lenders.

 

8

--------------------------------------------------------------------------------


 

4.2.                            Fees.  In consideration for the agreements set
forth herein, the Borrowers shall have paid to Agent any fees payable to Agent
and Lenders pursuant to or in connection with the Amendment.

 

4.3.                            Organization/Existence/Authority Documents. 
Agent shall have received such documents and certificates as Agent or its
counsel may reasonably request relating to the organization, existence and good
standing of the Borrowers and the other Credit Parties, the authorization of
this Amendment and the transactions contemplated hereby, and any other legal
matters relating to the Borrowers, the other Credit Parties and this Amendment.

 

4.4.                            Opinions.  Opinions of counsel to the Credit
Parties, favorably opining as to such matters as the Agent may reasonably
request.

 

4.5.                            No Default; No Borrowing Base Deficiency.  No
Default or Event of Default shall have occurred which is continuing and no
Borrowing Base Deficiency then exists.

 

4.6.                            Other Documents.  Agent shall have been provided
with such documents, instruments and agreements, and the Borrowers shall have
taken such actions, in each case as Agent may reasonably require in connection
with this Amendment and the transactions contemplated hereby.

 

Section 5.                                           Representations,
Warranties, and Covenants of the Credit Parties.  To induce the Lenders to enter
into this Amendment, each of the Credit Parties hereby represents, warrants, and
covenants to the Lenders as follows:

 

5.1.                            Due Authorization; No Conflict.  The execution,
delivery and performance by the Credit Parties of this Amendment are within each
Credit Party’s limited liability company, corporate, or partnership powers (as
applicable), have been duly authorized by all necessary action, require no
action by or in respect of, or filing with, any governmental body, agency or
official and do not violate, conflict with, or constitute a default under any
Legal Requirement, the Organizational Documents of any Credit Party, or any
material contract binding upon any of the Credit Parties, or result in the
creation or imposition of any Lien upon any of the assets of any of the Credit
Parties.

 

5.2.                            Validity and Enforceability.  This Amendment
constitutes the valid and binding obligation of each of the Credit Parties
enforceable in accordance with its terms, except as the enforceability thereof
may be limited by bankruptcy, insolvency, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally, and general
equitable principles including remedies of specific performance and injunction.

 

5.3.                            No Defenses.  None of the Credit Parties has any
defenses to payment, counterclaims, or right of set-off with respect to any
Obligations existing as of the Ninth Amendment Effective Date.

 

9

--------------------------------------------------------------------------------


 

5.4.                            All Representations and Warranties True and
Correct.  After giving effect to this Amendment, each representation and
warranty of the Borrowers contained in the Credit Agreement and the other Loan
Documents is true and correct in all material respects on the date hereof
(unless such representation and warranty is expressly limited to an earlier
date) and will be true and correct in all material respects after giving effect
to the amendments set forth in Section 1 hereof, except that any representation
or warranty that is qualified by “material” or “Material Adverse Effect”
references therein shall be true and correct in all respects.

 

5.5.                            No Default.  After giving effect to this
Amendment, no Default or Event of Default has occurred which is continuing.

 

Section 6.                                           Miscellaneous.

 

6.1.                            Reaffirmation of Loan Documents; Release.  Any
and all of the terms and provisions of the Credit Agreement and the Loan
Documents will, except as amended and modified hereby, remain in full force and
effect.  The amendments contemplated hereby shall not limit or impair the
Obligations or any of the Liens securing the Obligations, all of which are
hereby ratified and affirmed by the Credit Parties.  This Amendment constitutes
a Loan Document. The Credit Parties hereby release the Agent and the Lenders
from any and all claims, known or unknown, which may have arisen in connection
with or under the Credit Agreement, the Security Agreement or any other Loan
Document on or prior to the Ninth Amendment Effective Date.

 

6.2.                            Parties in Interest.  All of the terms and
provisions of this Amendment will bind and inure to the benefit of the parties
to the Credit Agreement and their respective successors and assigns.

 

6.3.                            Expenses.  As provided in Section 10.9 of the
Credit Agreement, the Borrowers hereby agree to pay on demand all legal and
other fees, costs and expenses incurred by the Agent in connection with the
negotiation, preparation, and execution of this Amendment and all related
documents.

 

6.4.                            Counterparts.  This Amendment may be executed in
counterparts, and all parties need not execute the same counterpart; however, no
party shall be bound by this Amendment until the Credit Parties and the Lenders
have executed a counterpart.  Facsimiles or other electronic transmission (e.g.,
pdf) will be effective as originals.

 

6.5.                            Complete Agreement.  THIS AMENDMENT, THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

 

10

--------------------------------------------------------------------------------


 

6.6.                            Headings.  The headings, captions, and
arrangements used in this Amendment are, unless specified otherwise, for
convenience only and will not be deemed to limit, amplify, or modify the terms
of this Amendment, nor affect the meaning thereof.

 

6.7.                            Governing Law.  This Amendment shall be governed
by and construed in accordance with the laws of the State of New York, but
giving effect to federal laws applicable to National Banks.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date first written
above.

 

 

BORROWERS:

NGL ENERGY OPERATING LLC, a Delaware

limited liability company

 

 

 

 

 

By:

/s/ Craig Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

NGL SUPPLY, LLC, a Delaware limited

liability company

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

HICKSGAS, LLC, a Delaware limited liability

company

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

NGL SUPPLY RETAIL, LLC, a Delaware

limited liability company

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

NGL SUPPLY WHOLESALE, LLC, a

Delaware limited liability company

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NGL SUPPLY TERMINAL COMPANY, LLC,

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

GUARANTORS:

NGL ENERGY PARTNERS LP, a Delaware

limited partnership

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

ROCKET SUPPLY INC., a Delaware

corporation

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

OSTERMAN PROPANE, LLC, a Delaware

limited liability company

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

NGL-NE, LLC a Delaware limited liability

company

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NGL-MA, LLC, a Delaware limited liability

company

 

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NGL-NE REAL ESTATE, LLC, a Delaware

limited liability company

 

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

 

 

 

 

NGL-MA REAL ESTATE, LLC, a Delaware

limited liability company

 

 

 

 

 

By:

/s/ Craig S. Jones

 

Name:

Craig Jones

 

Title:

Chief Financial Officer

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender and as Agent

 

 

 

 

 

By:

/s/ David C. Brooks

 

Name:

David C. Brooks

 

Title:

Director

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS,

 

as a Lender and as an Issuing Bank

 

 

 

 

 

By:

/s/ Richard J. Wernli

 

Name:

Richard J. Wernli

 

Title:

Managing Director

 

 

 

 

 

By:

/s/ Keith Cox

 

Name:

Keith Cox

 

Title:

Managing Director

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Anthony Kwilosz

 

Name:

Anthony Kwilosz

 

Title:

Vice President

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

BOKF, NA DBA BANK OF OKLAHOMA,

 

as a Lender

 

 

 

By:

/s/ Jason B. Webb

 

Name:

Jason B. Webb

 

Title:

Vice President

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, N.A.,

 

as a Lender

 

 

 

 

 

By:

/s/ Gina Monette

 

Name:

Gina Monette

 

Title:

Vice President

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA,

 

as a Lender

 

 

 

 

 

By:

/s/ Jason S. York

 

Name:

Jason S. York

 

Title:

Authorized Signatory

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Christopher Hermann

 

Name:

Christopher Hermann

 

Title:

Vice President

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK,

 

as a Lender

 

 

 

 

 

By:

/s/ Carmen Malizia

 

Name:

Carmen Malizia

 

Title:

Vice President

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

 

THE F&M BANK & TRUST COMPANY,

 

as a Lender

 

 

 

 

 

By:

/s/ Carol E. Owens

 

Name:

Carol E. Owens

 

Title:

Vice President

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------


 

Annex 1

 

SCHEDULE 1.1A

 

REVOLVING CREDIT COMMITMENTS

 

Lender

 

Acquisition
Commitment
Amount

 

Working
Capital
Commitment
Amount

 

Specified
Working
Capital
Revolving
Commitment

 

Total
Commitment
Amount

Wells Fargo Bank, National Association

 

$

29,875,000

 

$

14,875,000

 

$

0

 

$

44,750,000

BMO Harris Bank N.A.

 

$

35,000,000

 

$

14,000,000

 

$

0

 

$

49,000,000

BNP Paribas

 

$

31,000,000

 

$

7,500,000

 

$

0

 

$

38,500,000

Royal Bank of Canada

 

$

42,625,000

 

$

14,875,000

 

$

0

 

$

57,500,000

SunTrust Bank

 

$

27,000,000

 

$

11,500,000

 

$

0

 

$

38,500,000

PNC Bank, National Association

 

$

41,500,000

 

$

16,000,000

 

$

0

 

$

57,500,000

Capital One, N.A.

 

$

16,250,000

 

$

8,750,000

 

$

0

 

$

25,000,000

BOKF, NA DBA Bank of Oklahoma

 

$

16,750,000

 

$

7,500,000

 

$

0

 

$

24,250,000

F&M Bank & Trust Company

 

$

10,000,000

 

$

5,000,000

 

$

0

 

$

15,000,000

Total Commitments:

 

$

250,000,000

 

$

100,000,000

 

$

0

 

$

350,000,000

 

[Signature Page]

NINTH AMENDMENT TO CREDIT AGREEMENT

NGL ENERGY OPERATING LLC

 

--------------------------------------------------------------------------------